

116 S1930 IS: Fair and Equal Treatment of Women in the Coast Guard Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1930IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Blumenthal (for himself, Mr. Markey, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 14, United States Code, to direct the Commandant of the Coast Guard to report to
			 Congress on
			 efforts to increase gender diversity in the Coast Guard, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fair and Equal Treatment of Women in the Coast Guard Act. 2.Action plan and report on gender diversity in the Coast Guard (a)Action plan with respect to recommendations of RAND diversity report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (A)determine which recommendations in the RAND gender diversity report may practicably be implemented to promote gender diversity in the Coast Guard; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an action plan including the actions the Coast Guard has taken or plans to take to implement such recommendations.
 (2)RAND diversity report definedIn this subsection, the term RAND diversity report means the 2019 report of the Homeland Security Operational Analysis Center of the RAND Corporation entitled Improving Gender Diversity in the U.S. Coast Guard: Identifying Barriers to Female Retention.
				(b)Biennial reports
 (1)In generalChapter 51 of title 14, United States Code, is amended by adding at the end the following:  5109.Report on gender diversity in the Coast Guard (a)In generalNot later than January 15, 2022, and biennially thereafter, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on gender diversity in the Coast Guard.
 (b)ElementsEach report required under subsection (a) shall contain the following: (1)Gender diversity overviewAn overview of Coast Guard active duty and Reserve members, including—
 (A)the number of men and women officers and enlisted members; and
 (B)the percentages of men and women serving as Coast Guard active duty and Reserve members. (2)Recruitment and retention(A)An analysis of the changes in the recruitment and retention of women during the preceding two-year period.
 (B)A discussion of any changes to Coast Guard recruitment and retention during the preceding two-year period that were aimed at increasing the recruitment and retention of women members.
 (3)Parental leave(A)The number of men and women who took parental leave during each year covered by the report, including the average length of such leave periods.
 (B)A discussion of the ways in which the Coast Guard worked to mitigate the impacts of parental leave on Coast Guard operations and on the careers of the members taking such leave during the preceding two-year period.
 (4)LimitationsAn analysis of current gender-based limitations on Coast Guard career opportunities, including an analysis of—
 (A)shipboard opportunities; (B)opportunities to serve at remote units; and
 (C)any other limitation on the opportunities of women members. (5)Progress on action planA description of the implementation of the action plan required under section 2 of the Fair and Equal Treatment of Women in the Coast Guard Act..
 (c)Clerical amendmentThe analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following:
				5109. Report on gender diversity in the Coast Guard..